DETAILED ACTION
The amendment to Application Ser. No. 17/003,195 filed on January 24, 2022, has been entered. Claims 1, 8 and 15 are currently amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 8 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed October 28, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teibel, Pub. No. US 2003/0060168 A1, in view of Moorer et al., Pub. No. US 2007/0241945 A1, hereby “Moorer”, and in further view of Kent et al., Pub. No. US 2012/0214416 A1, hereby “Kent”.

Regarding Claim 1, Teibel discloses “A method (Teibel paragraph 1: a method for establishing ad hoc groups within a wireless network) comprising:
at a user device running an application to display a plurality of devices available for use in a conference room, each of the plurality of devices being capable of wirelessly connecting to each other (Teibel figs. 1-3 and paragraphs 7-9, 13-15 and 18: ad hoc group controller 40, i.e., a software application executed by user device 30, presents a list of devices discovered in the immediate area surrounding the user device 30, e.g., within a conference room):
receiving a first user input selecting a first device of the plurality of devices in the conference room... (Teibel figs. 1-3 and paragraphs 7, 15 and 18: the local user of user device 30 selects devices discovered within the vicinity of the user device 30 for inclusion in an ad hoc group);
in response to the first user input, connecting the user device with the first device (Teibel figs. 1-3 and paragraphs 8, 15 and 18: communications are established between user device 30 and the selected devices);
(Teibel figs. 1-3 and paragraphs 7-8, 15 and 18: the selected devices establish the ad hoc group)”.
However, while Teibel discloses using a user device to select a plurality of discovered devices for inclusion in an ad hoc group (Teibel paragraphs 7, 15 and 18), Teibel does not explicitly disclose “receiving a first user input selecting a first device of the plurality of devices in the conference room such that the first device is designated as a master node;” and
“receiving a second user input selecting a second device of the plurality of devices in the conference room such that the second device is designated as a slave node and such that the first device connects to the second device to form an ad hoc group”.
In a related field of endeavor, Moorer discloses using a graphical user interface to select a plurality of devices to form a device group and to designate one of the devices as a group master (Moorer figs. 1, 2 and 8A and paragraphs 32, 39 and 73-74: a user selects a plurality of devices to form a group and designates one of the devices as a group master using control panel 10 – while not explicitly stated, remaining devices are necessarily designated as slaves when the one device is designated the group master).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Teibel to designate one of the devices of the ad hoc group as a group master as taught by Moorer because doing so constitutes applying a known technique (designating a group master when selecting devices to form a device group) to known devices and/or methods (a method for establishing ad hoc groups within a wireless network) ready for improvement to yield predictable and desirable results (designation of a device to control operation of the device group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Teibel discloses securing the group communications using a session key that is provided to the members of the ad hoc group (Teibel paragraphs 15 and 18), the combination of Teibel and Moorer does not explicitly disclose “log into a remote server to receive an activation code for the ad hoc group; and
set up the first device and the second device for use in the conference room by forwarding the activation code to the first device to enable the first device to forward the activation code to the second device, the activation code enabling the first device and the second device to individually perform an authorization process with the remote server.”
In the same field of endeavor, Kent discloses a communication server that provides an invitation code to a user device in response to a request from the device to form a communication group and authorizes one or more devices to join the communication group based on add requests received from the one or more devices, wherein the devices transmit the add requests to the communication server in response to receiving an invitation code from another device (Kent figs. 4-7 and paragraphs 10-11 and 103-116: communication server 730 provides an invitation code to mobile device 710 in response to receiving a request to create a communication group and authorizes mobile device 720 to join the communication group in response to receiving an add request including the invitation code from mobile device 720, mobile device 720 having received invitation code from mobile device 710, wherein a single invitation code may be broadcast and received by any number of mobile devices such that multiple mobile devices may be added to the group with a single invitation code - the portion of the limitation “to enable the first device to forward the activation code to the second device”, which defines the operation of the first device, is an intended result of the forwarding of the activation code to the first device performed by the user device as it does not materially alter forwarding of the activation code, and therefore does not functionally limit the claim scope of the method performed “at a user device running an application”. See MPEP § 2111.04).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Teibel, as modified by Moorer, to use an invitation code received from a server to authorize the selected devices to join the ad hoc group as taught by Kent because doing so constitutes applying a known technique (using an invitation code received from a server to authorize devices to join a communication group) to known devices and/or methods (a method for establishing ad hoc groups within a wireless network) ready for improvement to yield predictable and desirable results (authorizing the selected devices to join the ad hoc group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 3, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
Additionally, Teibel, as modified by Kent, discloses “receiving a third user input selecting a third device of the plurality of devices in the conference room such that the first device connects to the third device to add the third device to the ad hoc group (Teibel fig. 1 and paragraphs 17: user 22 can be prompted for permission to allow a new device into the group, i.e., a third user input selecting a third user device to add to the ad hoc group); and
(Teibel paragraphs 15 and 18: the security procedure including distribution of the session key to the third device is performed).”

Regarding Claim 4, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
Additionally, Kent discloses “receiving a fourth user input to name the conference room (Kent paragraphs 106-107: the request for the invitation code may contain information about which group 510 an invitation code is being requested for, i.e., a group name - while not explicitly stated, it is understood by one of ordinary skill in the art that this information is input by the user).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Teibel, as modified by Moorer, to use an invitation code received from a server to authorize the selected devices to join the ad hoc group as taught by Kent for the reasons set forth in the rejection of Claim 1.

Regarding Claim 5, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
Additionally, Teibel discloses “scanning to discover the plurality of devices available for use in the conference room (Teibel figs. 1 and 3 and paragraphs 7-9, 14-15 and 18: user device 30 transmits a low power group invitation signal to discover one or more other devices in a conference room).”

Regarding Claim 6, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
Additionally, Teibel discloses “wherein the user device is a mobile device (Teibel paragraph 18: user device 30 may be a laptop or palmtop computer, a PDA or handheld communicator, i.e., a mobile device).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Teibel discloses “An apparatus (Teibel fig. 2 and paragraphs 1 and 10: user device 30) comprising:
a communication interface that enables network communications (Teibel fig. 2 and paragraphs 10-11: wireless transceiver 34);
a processor (Teibel fig. 2 and paragraphs 10 and 13: host processor 32); and
a memory to store data and instructions executable by the processor... (Teibel fig. 2 and paragraphs 10 and 13: "In another embodiment, the ad hoc group controller 40 is implemented within the host processor 32 as, for example, a software application, module, or routine." - while not explicitly stated, it is understood that the user device necessarily includes a memory storing the ad hoc group controller software)”.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Teibel discloses “A non-transitory computer-readable storage media encoded with software comprising computer executable instructions... (Teibel fig. 2 and paragraphs 10 and 13: "In another embodiment, the ad hoc group controller 40 is implemented within the host processor 32 as, for example, a software application, module, or routine." - while not explicitly stated, it is understood that the user device necessarily includes a memory storing the ad hoc group controller software)”.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Teibel, Moorer and Kent in further view of Blackburn et al., Pub. No. US 2015/0095933 A1, hereby “Blackburn”.

Regarding Claim 2, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
However, while Kent discloses that the communication server adds the devices to the communication group in response to receiving an add request including the invitation code from the devices (Kent fig. 7 and paragraph 114), the combination of Teibel, Moorer and Kent does not explicitly disclose “receiving a result of the authorization process from the remote server.”
In a related field of endeavor, Blackburn discloses a system and method for pairing devices wherein a server transmits a confirmation indicating successful pairing to a user device in response to authenticating the device to be paired (Blackburn figs. 1 and 4A and paragraphs 62-63 and 74: server 120 transmits a confirmation message to user device 114 confirming successful authentication establishing pairing of the user device with TV 110).”
It would have been obvious to one of ordinary skill in the art to modify the method of Teibel, as modified by Moorer and Kent, to transmit a confirmation indicating successful establishment of the ad hoc group from the server to the user device as taught by Blackburn. One of ordinary skill in the art at the time of the 

Insofar as it recites similar claim elements, Claims 9 and 16 are rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Teibel, Moorer and Kent in further view of Guedalia et al., Pub. No. US 2014/0047487 A1, hereby “Guedalia”.

Regarding Claim 7, the combination of Teibel, Moorer and Kent discloses all of the limitations of Claim 1.
However, while Teibel discloses that the selected devices in the conference room can communicate with one another once the ad hoc group is established (Teibel paragraphs 8, 15 and 18), the combination of Teibel, Moorer and Kent does not explicitly disclose “wherein completion of the authorization process allows the first device and the second device to participate in a multimedia collaboration session without the user device participating in the multimedia collaboration session.”
In the same field of endeavor, Guedalia discloses a system and method for ad-hoc media presentation based upon dynamic discovery of media output devices proximate to a user wherein a user device may select a subset of media output devices to present a multimedia message from a set of media output devices in proximity to the user device wherein the multimedia message may be rendered by the output devices (Guedalia figs. 6 and 7D and paragraphs 79-82 and 86-87: user device UE2 receives user selection of media output devices for rendering the multimedia message wherein a rendering device, which may be separate UE device or a server, provides portions of the multimedia message to the selected media output devices for rendering).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Teibel, as modified by Moorer and Kent, to select one or more of the other devices in the conference room for rendering content of a multimedia session using the user device as taught by Guedalia. One of ordinary skill in the art would have been motivated to combine selecting one or more of the other devices in the conference room for rendering content of a multimedia session using the user device to leverage the output capabilities of the other devices (Guedalia paragraph 75).

Insofar as it recites similar claim elements, Claims 14 and 20 are rejected for substantially the same reasons presented above with respect to Claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449